Case 9:18-cr-80111-RLR Document 338 Entered on FLSD Docket 12/06/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-CR-80111-ROSENBERG

UNITED STATES OF AMERICA
v.
ERIC SNYDER,

Defendant.

 

 

PRELIMINARY ORDER OF FORFEITURE

THIS CAUSE is before the Court upon Unopposed Motion of the United States of America
(the “United States”) for entry of a Preliminary Order of Forfeiture against Defendant Eric Snyder
(the “Defendant”). Being fully advised in the premises and based on the United States’ Unopposed
Motion for Preliminary Order of Forfeiture, the record in this matter, and for good cause shown
thereby, the Court finds as follows:

On June 7, 2018, a federal grand jury sitting in the Southern District of Florida returned a
multi-count Indictment against defendant Eric Snyder charging him with various offenses
including, in Count 1 with conspiracy to commit health care fraud in violation of 18 U.S.C. § 1349
and in Counts 2-11 with health care fraud in violation of 18 U.S.C. §§ 1347 and 2. See Indictment,
ECF No. 46.

The Indictment also contained forfeiture allegations, which alleged that upon conviction of
any of the violations alleged in Counts 1-11 of the Indictment, charging violations of 18 U.S.C.
§§ 1347 and 1349, the Defendant shall forfeit any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of the offense.
Case 9:18-cr-80111-RLR Document 338 Entered on FLSD Docket 12/06/2019 Page 2 of 4

On July 23, 2019, the Court accepted the Defendant’s guilty plea to Count 1 of the
Indictment. See Minute Entry, ECF No. 271; Plea Agreement, ECF No. 272. Specifically, among
other provisions in the Plea Agreement, the Defendant agreed to the following:

12. The Defendant agrees, in an individual and any other capacity, to

forfeit to the United States, voluntarily and immediately, any property, real or

personal, that constitutes or is derived, directly or indirectly, from gross proceeds

traceable to the commission of the offense charged in Count 1 of the Indictment. In

addition, the Defendant agrees to forfeiture of substitute property pursuant to 21

' U.S.C. § 853(p). The property subject to forfeiture includes, but is not limited to a
forfeiture money judgment in an amount to be determined at sentencing in United

States currency, which sum represents the value of the property subject to

forfeiture.
Plea Agreement § 12.

In support of the guilty plea, the Defendant executed a Factual Proffer, and the Court found
that there was a factual basis to support the Defendant’s conviction. See Factual Proffer, ECF No.
272.

As set forth in the Declaration of Internal Revenue Service (“IRS”), Criminal Investigation
(“CIT”) Special Agent Jo Ann Wright, during the course of the conspiracy, Halfway There Florida,
LLC/A Safe Place, LLC and Real Life Recovery Delray, LLC received insurance payments of
approximately $20,209,691.06 as a result of the fraudulent/excessive billing. In addition, as set
forth in the Declaration of IRS-CI Special Agent Jo Ann Wright, during the period in which the
Defendant operated Halfway There Florida, LLC/A Safe Place, LLC and Real Life Recovery
Delray, LLC, he received payments either directly or through his company No Limit Management

of at least $4,161,919.91. See Decl. J§ 12 and 13 accompanying United States’ Motion for Entry

of a Preliminary Order of Forfeiture.
Case 9:18-cr-80111-RLR Document 338 Entered on FLSD Docket 12/06/2019 Page 3 of 4

Based on the record in this case, the total value of the gross proceeds traceable to the
Defendant’s offense of conviction is $4,161,919.91, which sum may be sought as a forfeiture
money Judgment pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

The United States has also not been able to locate all of the directly forfeitable property. It
is the conclusion of IRS-CI Special Agent Jo Ann Wright that other directly forfeitable property
cannot be located upon the exercise of due diligence: has been transferred or sold to, or deposited
with, a third party; has been placed beyond the jurisdiction of the Court; has been substantially
diminished in value; or has been commingled with other property which cannot be divided without
difficulty. See Decl. § 16. Thus, pursuant to 21 U.S.C. § 853(p), the United States is authorized
to forfeit substitute property.

THEREFORE, the United States’ Unopposed Motion for Preliminary Order of Forfeiture
is GRANTED, and it is hereby ORDERED that:

1. Pursuant to 18 U.S.C. § 982(a)(7), and the procedures set forth in 21 U.S.C. § 853
and Rule 32.2 of the Federal Rules of Criminal Procedure, a forfeiture money judgment in the
amount of $4,161,919.91 is hereby entered against Defendant Eric Snyder.

2. Pursuant to Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure, no ancillary
proceeding is required as the requested forfeiture consists of only a money judgment.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this Order
is final as to the Defendant.

4. The United States is further authorized, pursuant to 21 U.S.C. § 853(m) and Rule
32.2(b)(3), to conduct any discovery necessary, including depositions, to identify, locate, or
dispose of the property ordered forfeited herein.

5. ' The Court shall retain jurisdiction in this matter for the purpose of enforcing this
Case 9:18-cr-80111-RLR Document 338 Entered on FLSD Docket 12/06/2019 Page 4 of 4

Order, and pursuant to Rule 32.2(e)(1) of the Federal Rules of Criminal Procedure, shall amend
this Order, or enter other orders as necessary, to forfeit additional specific property when

identified.

fe
DONE AND ORDERED in Chambers in West Palm Beach, Florida, this’ ) day of

C tun fb sacce sey
ON. ROBIN L. ROSENBERG (~ )"

UNITED STATES DISTRICT

December, 2019.

 

ce: Counsel of Record
